The following opinion was filed September 21, 1880, on a motion for a rehearing:
Rtaít, O. J.
I did not hear the argument of this appeal, but I have read and considered the argument for a rehearing, filed by the learned counsel for respondent, with the attention *112which its ability and earnestness deserve, and I fully concur with the court in the judgment pronounced.
I regret the rule in State v. Murray, 28 Wis., 96. I think it would have been far more in accord with the doctrine of State v. Smith, 14 Wis., 497, and with principle, to have held that one receiving votes for office should then be eligible, so that the validity or invalidity of the votes should not be dependent on subsequent accident, but should then, so to speak, attach to him. I cannot but think the distinction taken in that case between eligibility to election to office and eligibility to hold office too nice to enter into a rule of judicial decision. But State v. Murray was decided nearly ten years ago, has ever since been the rule of eligibility to office in the state, and should not now be overruled on light grounds. In such a case, it is better that the rule should be permanent than that it should be abstractly correct. Where there is no flagrant violation of pidnciple, it is better to accept rules of long standing than to hold them open to perpetual inquiry into their original correctness.
It was held in State v. Murray that a candidate for office need not be eligible at the time of the election. And it seems to be very immaterial, in principle as well as in practice, at what subsequent time he should become eligible, so that he become so in time to take the office. It appears to be quite immaterial whether he become so before or after the term of his office technically commences, provided he become so within the time limited to him by law to enter upon the duties of his office.
By the Court.— The motion for rehearing is denied.